DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aimee Kolz on 2/3/2022. 
Allowable Subject matter
Claims 25, 27-38, 40-41, and 45-50 are allowed. 
Claims
Claim 25.	(Currently Amended) A method comprising:
receiving a first plurality of packets of first content;
receiving a second plurality of packets of second content;
determining, based on available bandwidth associated with a receiver device and based on a type of service associated with the first content, a first priority level for one or more packets of the first plurality of packets; 
determining, based on a type of service associated with the second content, a second priority level for one or more packets of the second plurality of packets; and
sending, to the receiver device and after determining that the first priority level is higher than the second priority level, at least one packet of the first plurality of packets.

Claim 26.	(Cancelled) 

Claim 37.	(Currently Amended) A method comprising:
receiving, by a device and via a first network, a first plurality of packets of first content;
receiving, by the device and via a second network, a second plurality of packets of second content;
determining, based on the first network being a secure network and based on a type of service associated with the first content, a first priority level of the first plurality of packets;
determining, based on the second network being an unsecure network and based on a type of service associated with the second content, a second priority level of the second plurality of packets; and
sending, to a receiver device and based on determining that the first priority level is higher than the second priority level, at least one packet of the first plurality of packets.

Claim 38.	(Currently Amended) The method of claim 37, further comprising determining that  the type of service associated with the first content is a same type as the type of service associated with the second content

Claim 39.	(Cancelled) 

Claim 45.	(Currently Amended) A method comprising:
determining, by a device, available bandwidth associated with a receiver device;
	receiving content packets comprising:
		first content packets associated with a first domain, and
		second content packets associated with a second domain;
determining, based on the determined available bandwidth associated with the receiver device and based on a first type of service associated with the first content packets and a second type of service associated with the second content packets, a first priority associated with the first domain and a second priority associated with the second domain; and
	transmitting, to the receiver device and based on the first priority and the second priority, the first content packets and the second content packets.
Examiner’s Statement of Reasons for Allowance 
Although the prior arts of record, Wiryaman (US 20010030970), Vergnaud (US 20040073674), Rowe (US 7620948), Wong (US 6570883), Noble (US 7313627), and Lenoir (US 20080244706) teaches A method comprising: receiving a first plurality of packets of first content; receiving a second plurality of packets of second content; and sending, to the receiver device and after determining that the first priority level is higher than the second priority level, at least one packet of the first plurality of packets.
None of the prior arts alone or in combination teaches determining, based on available bandwidth associated with a receiver device and based on a type of service associated with the first content, a first priority level for one or more packets of the first plurality of packets; determining, based on a type of service associated with the second content, a second priority level for one or more packets of the second plurality of packets, in view of other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Li (US 5757771): A buffer management system and method for use in an ATM switch that allows for data processing of variable bit rate (VBR) and constant bit rate (CBR) traffic using a common buffer memory. The buffer memory is broken down into data 
Koyanagi (US 20060168336): A terminal apparatus firstly transfers packets of a trial class. When the communication quality is insufficient, the terminal apparatus determines after a predetermined period of time whether or not to transfer the trail-class packets again according to a traffic rate of priority-class packets. There are provided a trial-class band capacity not to discard packets of the trial class and a priority-class band capacity not to discard packets of the priority class. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        
/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498